  Case 18-24768        Doc 17     Filed 11/29/18 Entered 11/29/18 12:53:44             Desc Main
                                    Document     Page 1 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DISTRICT

IN RE:                             )
                                   )
     GODWIN O. OMWANGHE            )                          Case Number 18-24768
                                   )                          Judge Donald R. Cassling
FORD CITY CONDOMINIUM ASSOCIATION, )
                                   )
                Creditor,          )
     v.                            )
                                   )
GODWIN O. OMWANGHE,                )
                Debtor.            )


         SECURED CREDITOR FORD CITY CONDOMINIUM ASSOCIATION’S
                     MOTION FOR RELIEF FROM STAY

         NOW COMES Secured Creditor, FORD CITY CONDOMINIUM ASSOCIATION, by and

through its counsel, William O. Chatt, Robert M. Prince, and Rachel M. Mineo of Cervantes Chatt

& Prince P.C., who respectfully prays for the entry of an order granting relief from the automatic

stay pursuant to 11 U.S.C. Section 362(d), and in support thereof states:

 (1)     The Debtor, GODWIN O. OMWANGHE is the owner of a unit commonly known as

         4350 W. Ford City Dr., Unit 404, Chicago, IL 60652 (the “subject property”).

 (2)     The foregoing property is part of the FORD CITY CONDOMINIUM ASSOCIATION

         and is subject to the provisions of the Declaration of Condominium Ownership

         Easements, Restrictions and Covenants, and By-Laws for the FORD CITY

         CONDOMINIUM ASSOCIATION (hereinafter “Declaration”), which was recorded in

         the Office of the Cook County Recorder of Deeds, and subsequently amended.

 (3)     The Association is a party in interest and is secured by virtue of its Declaration.

 (4)     Pursuant to the terms of the Declaration, the Debtor is required to make monthly
 Case 18-24768      Doc 17     Filed 11/29/18 Entered 11/29/18 12:53:44            Desc Main
                                 Document     Page 2 of 3


       assessment payments to the Creditor in the amount of $366.88 for the regular monthly

       assessment and special assessments of $324.40, for a total monthly payment of $691.28.

(5)    Pursuant to the terms of the Declaration, the Debtor is required to pay all expenses

       connected with proceedings to collect unpaid assessments and enforce the Declaration

       terms. These amounts are assessed to the Debtor and deemed a part of the Common

       Expenses.

(6)    The Debtor has failed to make current monthly assessment payments to the Creditor in

       conformity with the Declaration since the filing of this bankruptcy action. Defendant’s

       last payment was received on June 27, 2018. Attached hereto is a true and accurate

       statement of account.

(7)    On August 31, 2018, the Debtor filed the instant Chapter 7 petition.

(8)    Since the filing of the most recent case, Debtor has failed to pay any assessments.

(9)    As of November 28, 2018, the post-petition amount due to the Creditor for assessments,

       late fees, attorney’s fees and violations is $1,425.04. The total amount due including

       pre- and post-petition amounts is $5,604.80.

(10)   The Creditor lacks adequate protection due to the Debtor’s failure to make regular,

       current monthly payments to the Creditor.

(11)   Debtor’s failure to make assessment payments jeopardizes the Creditor's ability to meet

       its scheduled budget or fund reserves, both of which are essential to the maintenance,

       upkeep, repair and replacement of the common areas as required by the Creditor pursuant

       to the Declaration recorded in Cook County, Illinois.

(12)   For the reasons set forth above, it would be inequitable to delay the enforcement of any

       order granting relief from the automatic stay with respect to the Creditor; therefore,
 Case 18-24768       Doc 17     Filed 11/29/18 Entered 11/29/18 12:53:44            Desc Main
                                  Document     Page 3 of 3


       Bankruptcy Rule 4001(a)(3) should be waived.

       WHEREFORE, Creditor, FORD CITY CONDOMINIUM ASSOCIATION respectfully

requests this court to grant its MOTION FOR RELIEF FROM STAY, for Bankruptcy Rule

4001(a)(3) be waived, and for any and all further relief this court deems just and proper.

                                             Respectfully Submitted,

                                             Ford City Condominium Association

                                             By: /s/ William O. Chatt
                                                     One of its attorneys




WILLIAM O. CHATT
ROBERT M. PRINCE
RACHEL M. MINEO
CERVANTES CHATT & PRINCE P.C.
Attorney Number 6291467
Attorney for Creditor
16W343 83RD Street, Suite A
Burr Ridge, IL 60527
(630) 326-4930




                     THIS FIRM IS CONSIDERED A DEBT COLLECTOR.
               THIS IS AN ATTEMPT TO COLLECT A DEBT AND ANY AND ALL
                INFORMATION OBTAINED MAY BE USED FOR THIS PURPOSE.
